*149OPINION OF THE COURT
Per Curiam.
On April 19, 2007, the respondent was convicted, after a trial, in the Supreme Court, Kings County (Berry, J.), of receiving a bribe in the third degree, in violation of Penal Law § 200.10, a class D felony, and receiving a reward for official misconduct in the second degree, in violation of Penal Law § 200.25, a class E felony (two counts). On June 5, 2007, the respondent was sentenced to a term of imprisonment of 1 to 4 years for receiving a bribe in the third degree, and a term of imprisonment of 1 to 3 years for each count of receiving a reward for official misconduct in the second degree, with all sentences to run consecutively. In addition, the court imposed a surcharge in the sum of $200 and a crime victims assessment fee in the sum of $10.
The Grievance Committee for the Second and Eleventh Judicial Districts now moves to strike the respondent’s name from the roll of attorneys based upon his felony convictions pursuant to Judiciary Law § 90 (4).
By virtue of his felony convictions, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Miller, Schmidt, Crane and Covello, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Gerald Phillip Garson, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Gerald Phillip Garson, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Gerald Phillip Garson, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or *150any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Gerald Phillip Garson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).